Exhibit 10.1

LOGO [g55574ex101_pg01.jpg]

Fee Agreement

THIS AGREEMENT is made this 20th day of May 2010 by and between Mr. Pierre
Besuchet with a principal place of business at                     
(“Besuchet”)http://www.1shoppingcart.com/app/aftrack.asp?afid=29619 and FNDS3000
Corp., a Delaware corporation, with its principal place of business at 4651
Salisbury Road, Suite #485, Jacksonville, Florida 32256 (the “Company”).

WHEREAS, the Company has informed Besuchet that it is interested in seeking
funding;

WHEREAS, Besuchet has informed the Company that it will introduce an investor
that is willing to invest $1,000,000 for 5,714,289 shares of common stock; a
common stock purchase warrant for 5,714,289 shares of common stock at an
exercise price of $0.175 per share; and a second common stock purchase warrant
for 4,000,000 shares of common stock at $.25 per share per the conditions of the
attached Term Sheet and Subscription Agreement (the “Financing”);

WHEREAS, the Company and Besuchet (collectively, the “Parties”) wish to enter
into this Agreement to outline their business relationship and the compensation
that Besuchet shall earn in connection with the Financing;

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the Parties agree as follows:

Upon closing of the Financing, Besuchet shall receive fifty thousand United
States Dollars ($50,000) (the “Cash Fee”) and a common stock purchase warrant to
acquire one million (1,000,000) shares of common stock exercisable for cash for
a period of three years with an exercise price of $0.20 per share (the “Warrant
Fee and together with the Cash fee the “Fee”).In order to induce the Company to
enter into this agreement, Besuchet hereby represents and warrants to the
Company as follows:

 

  i. Status. Besuchet is not now nor has Besuchet ever (i) been registered as a
broker-dealer under the Securities Exchange Act 1934, as amended (“Exchange
Act”); or (ii) served as a registered representative or consultant for any
broker-dealer registered under the Exchange Act. In addition, during the past
two (2) years, Besuchet has not been engaged as a consultant on behalf of any
issuer of securities or any broker-dealer in connection with the sale of
securities of any person and does not regularly engage in such activity.

 

  ii. No General Solicitation. Besuchet shall not engage in any advertising,
publish in any newspaper magazine or similar media or broadcast over television,
radio or the Internet, any communication for the purpose of soliciting persons
who may be interested in investing in the Company or otherwise engage in any
general solicitation, as that term is defined in the Securities Act, and the
rules and regulations prorogated thereunder, regarding an investment in the
Company.

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 • Fax 904-273-7231 • www.FNDS3000.com



--------------------------------------------------------------------------------

LOGO [g55574ex101_pg02.jpg]

 

Further, the Cash Fee shall be payable immediately upon receipt of the full
investment amount as indicated above. Funds are to be wired as per Besuchet’s
instructions.

This Agreement shall be binding upon the P arties. This Agreement may be changed
only by the written consent of Parties. This Agreement is the entire agreement
between the Parties. Should any legal proceeding be necessary to construe or
enforce the provisions of this Agreement, then the prevailing party in such
legal action shall be entitled to recover all court costs, reasonable attorney
fees and costs of enforcing or collecting any judgment awarded. The judgment by
any court of law that a particular section of this Agreement is illegal shall
not affect the validity of the remaining provisions.

This agreement and any dispute under this agreement shall be construed and
decided under the laws of the State of Florida.

The signatures of the parties below shall bind them to the terms and conditions
of this Agreement.

 

FNDS3000 CORP

/s/ John Hancock

By: John Hancock Title: CEO

/s/ Pierre Besuchet

By: Pierre Besuchet

 

4651 Salisbury Road, Suite #485

Jacksonville, FL 32256

Phone 904-273-2702 • Fax 904-273-7231 • www.FNDS3000.com